TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00372-CR



                               The State of Texas, Appellant

                                              v.

                                 Michael Cooper, Appellee




            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 682,716, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on State’s Motion

Filed: August 19, 2005

Do Not Publish